Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This is a reply to the application filed on 07/12/2021, in which, claim(s) 1-2, 4-13 and 15-20 is/are pending.
Claim(s) 3 and 14 is/are cancelled. 

Response to Arguments
Claim Objection: 
Applicant’s arguments with respect to objection of claim(s) 6 have been considered. The objection have been withdrawn in view of the amendment to claim.

Claim Rejections - 35 U.S.C. § 102 and 35 U.S.C. § 103:
Applicant’s argues that Vaithilingam-Elovici combination does not teaches “intercepting an email to be displayed on a display…”. (See Remarks pp. 6-7)
The Examiner respectfully disagrees, Vaithilingam discloses the managing component and evaluating component received the digital communication, evaluate the communication to determine if it is phishing or legitimate message, and if it is phishing communication, replace the unsafe communication with a warning message and send the warning message to the recipient, all of these is done before the digital communication is displayed on the email application of 
Applicants’ arguments with respect to claims rejected under prior art have been fully considered but they are not persuasive.	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaithilingam et al. (Pub. No.: US 2010/0306845 A1; hereinafter Vaithilingam) in view of Elovici et al. (Pub. No.: US 2010/0031358 A1; hereinafter Elovici).
Regarding claims 1 and 12, Vaithilingam discloses a method for determining an email is suspected phishing email prior to displaying the email, the method comprising:
(a)    intercepting, by an agent executing on a client device, an email to be displayed on a display of the client device (intercepting digital communication intended for recipient [Vaithilingam; ¶78-84]. One with ordinary skill in the art would know that email application have plug-in, e.g. outlook plug-in, thunderbird plug-in, etc…);
(b)    identifying, by the agent prior to the email being displayed, content of the email (identify the content of the digital communication [Vaithilingam; ¶78-84]);
(c)    determining, responsive to one or more rules of the agent prior to the email being displayed, that the content of the email has one or more attributes associated with a phishing email (determine if the digital communication contains phishing contents [Vaithilingam; ¶78-84]); and
(d)    Modifying, by the agent prior to the email being displayed, the email to provide one or more notifications to be displayed with the email to identify that the email is a suspected phishing email (mark the digital communication unsafe and replace the unsafe content with warning message and notify the clients [Vaithilingam; ¶78-84]). Vaithilingam discloses detecting and preventing of phishing email. Vaithilingam does not explicilty discloses the agent comprising a plug-in to an email application and the using of rules to detect attributes associate with phishing email; however, in a related and analogous art, Elovici teaches these features.


Regarding claims 2 and 13, Vaithilingam-Elovici combination discloses wherein the one or more notifications are displayed with the email responsive to a user one of previewing or opening the email (mark the digital communication unsafe and replace the unsafe content with warning message and notify the clients [Vaithilingam; ¶78-84]).

Regarding claims 4 and 15, Vaithilingam-Elovici combination discloses wherein (c) further comprises applying, by the agent, the one or more rules to the content of the email (rules to determine the trustworthiness of content and helping to detect real phishing attacks [Elovici; ¶118-124, 173-175, 266-269]. The motivation to easier detect phishing attacks in realtime.

Regarding claims 5 and 16, Vaithilingam-Elovici combination discloses wherein (c) further comprises transmitting, by the agent, portions of the content of the email to a server to determine by the server whether the email is a suspected phishing email (the evaluation unit of the server would get the suspected information [Vaithilingam; ¶66, 78-84]).

claims 6 and 16, Vaithilingam-Elovici combination discloses further comprising receiving, by the agent from the server, an indication that the content of the email is associated with the phishing email (the server evaluating unit determines the digital communication targeting an unsafe such as phishing [Vaithilingam; ¶66, 78-84]).

Regarding claims 7 and 17, Vaithilingam-Elovici combination discloses further comprising receiving, by the agent from the server, one of identification of or information on the one or more attributes of the content of the email associated with the phishing email (the server evaluating unit determines the digital communication targeting an unsafe such as phishing [Vaithilingam; ¶66, 78-84]).

Regarding claims 8 and 18, Vaithilingam-Elovici combination discloses further comprising receiving, from the server, an identification of whether the portion of the content has an attribute associated with one or more phishing emails, the indication received by the server from a second server (indication from no-webmail client [Vaithilingam; ¶65-66, 78-84]).

Regarding claims 9 and 19, Vaithilingam-Elovici combination discloses further comprising receiving, from the server, a determination from the portion of the content of the email that a reply-to-address of the email does not correspond to a sender of the email (reply to all command is restricted action and not proper sender behavior [Vaithilingam; ¶8-9, 38, 67].

Regarding claims 10 and 20, Vaithilingam-Elovici combination discloses wherein (c) further comprises determining, by the agent, that a link in the content of the email has a number 

Regarding claim 11, Vaithilingam-Elovici combination discloses wherein the one or more notifications comprises one of the following:
a text box between a header of the email and a body of the email, a pop-up box displaying a warning to a use or modification of one of a format or the content of the email to provide the one or more notifications (standard notification [Vaithilingam; ¶66, 78-84]).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http:ljwww.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/DAO Q HO/Primary Examiner, Art Unit 2432